Exhibit 10.5

AGREEMENT

This agreement (this “Agreement”) is entered into as of May 24, 2007 (the
“Effective Date”), by and between Sunstone Hotel Investors, Inc. (the “Company”)
and Gary A. Stougaard (the “Executive”) on the terms and conditions set forth
below.

1. Consideration; Potential Payment; Consulting Services

(a) In consideration of the payment described in Section 1(b) and the
Executive’s continued compliance with his obligations under the Related
Agreements (defined below) until October 1, 2008, and other good and valuable
consideration, the sufficiency of which the parties hereby acknowledge, the
parties make the agreements set forth below. The Executive acknowledges and
agrees that (i) this Agreement extends the term of his obligations not to
compete with and not to solicit employees of the Company and its affiliates
under that certain Non-Competition Agreement, dated as of October 26, 2004,
between the Company and the Executive (the “Non-Competition Agreement”) until
October 1, 2008, (ii) the following consideration is in addition to anything of
value to which he is or may become entitled to receive under any other plan,
program policy or agreement of, or with, the Company and (iii) the agreements
and obligations provided for herein are in addition to any other agreements and
obligations the Executive may have with, or to, the Company (including without
limitation that certain Non-Disclosure Agreement, dated as of October 26, 2004,
between the Company and the Executive (the “Non-Disclosure Agreement”; and
collectively with this Agreement and the Non-Competition Agreement, the “Related
Agreements”), which agreements shall continue in full force and effect in
accordance with their terms, other than as extended and supplemented hereby.

(b) In the event that on or prior to October 1, 2008, the Executive has not
breached any of the obligations set forth in the Related Agreements (as extended
by this Agreement), and subject to the provisions of Sections 1(c) and
(d) below, the Executive shall be entitled to receive a single lump sum cash
payment in the amount of $515,000, less applicable withholdings and deductions,
as soon as practicable (but not later than ninety (90) days) after October 1,
2008.

(c) Notwithstanding anything herein to the contrary, receipt by the Executive of
any payment under Section 1(b) of this Agreement is contingent upon the
Executive executing the release of claims set forth in Exhibit 1 hereto on or
after October 1, 2008, and failing to revoke such release during the applicable
revocation period.

(d) The Executive hereby agrees he will be available for the period from the
Effective Date through October 1, 2008, to provide consulting services to the
Company as reasonably requested by the Company, provided that such consulting
services shall only relate to matters on which the Executive worked while he was
employed with the Company and shall not exceed ten (10) hours per month or be
required to be performed at times which interfere with future employment or
other activities of the Executive and, provided, further, that the Executive
shall not be required to travel for purposes of providing such consulting
services. Such consulting services will be provided by the Executive for no
additional consideration.

(e) The Company and the Executive agree that notwithstanding the obligations in
the Non-Competition Agreement, the Executive may acquire and/or manage, directly
or indirectly,



--------------------------------------------------------------------------------

hotel properties that were not identified as potential acquisition targets for
the Company during the Executive’s employment with the Company. The foregoing,
however, shall in no way change the Executive’s other obligations under the
Related Agreements, including, but not limited to, refraining from disclosing
and using the Company’s confidential information, non-disparagement of the
Company and non-solicitation of employees.

(f) In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Executive obtains other employment, except to
the extent the Company is permitted to reduce post-termination group health
insurance coverage being provided to the Executive and his eligible family
members in accordance with the provisions of Section 4(a)(ii) of the employment
agreement, dated October 26, 2004, between the Company and the Executive.

2. Restrictions

The Executive hereby agrees that until October 1, 2008, the Executive or any
Affiliate (as such term is defined in Rule 12b-2 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and regardless of whether such
person is an Affiliate on the date hereof) will not, and will not cause any of
his Affiliates, directly or indirectly, to (a) acquire or offer to acquire or
agree to acquire from any person, directly or indirectly, by purchase or merger,
through the acquisition of control of another person, by joining a partnership,
limited partnership or other “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) or otherwise, beneficial ownership of any equity securities of
the Company, or direct or indirect rights (including convertible securities) or
options to acquire such beneficial ownership (or otherwise act in concert with
respect to any such securities, rights or options with any person that so
acquires, offers to acquire or agrees to acquire); provided, however, that no
such acquisition, offer to acquire or agreement to acquire shall be deemed to
occur solely due to (i) a stock split, reverse stock split, reclassification,
reorganization or other transaction by the Company affecting any class of the
outstanding capital stock of the Company generally, (ii) a stock dividend or
other pro rata distribution by the Company to holders of its outstanding capital
stock or (iii) an issuance of shares by the Company upon the exercise of
options; or (b) make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” to vote (as such terms are used in the Regulation
14A promulgated under the Exchange Act), become a “participant” in any “election
contest” (as such terms are defined in Rule 14a-11 promulgated under the
Exchange Act) or initiate, propose or otherwise solicit stockholders of the
Company for the approval of any stockholder proposals, in each case with respect
to the Company; or (c) form, join, in any way participate in, or encourage the
formation of, a group (within the meaning of Section 13(d)(3) of the Exchange
Act) with respect to any voting securities of the Company; or (d) deposit any
securities of the Company into a voting trust, or subject any securities of the
Company to any agreement or arrangement with respect to the voting of such
securities, or other agreement or arrangement having similar effect; or
(e) alone or in concert with others, seek, or encourage or support any effort,
to influence or control the management, board of directors, business, policies,
affairs or actions of the Company, including through the acquisition of
securities of the Company; or (f) request the Company (or any directors,
officers, employees or agents of the Company), directly or indirectly, to amend,
waive or modify any provision of this Agreement; or (g) make any public
disclosure, or take any action which could require the Company to make any
public disclosure, with respect to any of the matters set forth in this
Agreement.

 

-2-



--------------------------------------------------------------------------------

3. Non-disparagement

As of the Effective Date and thereafter, the Executive agrees for himself and
all others acting on his behalf, that he shall not, in any manner, directly or
indirectly, make or publish, or assist, support, instigate or participate in the
making or publication of any statement (orally or in writing) or take, assist,
support, instigate or participate in any action or attempted action that would
libel, slander, disparage, denigrate, ridicule or criticize the Company, any of
its affiliates or any of their past or present employees, officers or directors
or that would otherwise harm the reputation, goodwill or commercial interest of
the Company or any of its affiliates.

4. Miscellaneous

(a) For purposes of this Agreement, (i) a “person” shall mean any individual,
firm, partnership, association, corporation or other entity or group of such
persons; (ii) a person shall have “beneficial ownership” of any securities as to
which such person may be deemed the beneficial owner pursuant to Rule 13d-3
under the Exchange Act and shall include, without limitation, any securities
such person has the right to become the beneficial owner of (whether or not such
right is immediately exercisable) pursuant to any agreement, arrangement or
understanding or upon the exercise of any exchange right, conversion right,
option, warrant or other right; and (iii) a “share” in the Company shall mean a
share of capital stock.

(b) The Executive acknowledges and agrees that irreparable damage to the Company
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such damage would not be compensable in money damages. It is accordingly
agreed that the Company shall be entitled to, and the Executive agrees not to
take action, directly or indirectly, in opposition to the Company’s seeking,
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, in addition to any other remedy or relief available at law or in
equity.

(c) This Agreement shall be construed in accordance with and governed by the
laws of the State of California (without regard to the principles of conflict of
laws thereof).

(d) This Agreement may be amended, modified or supplemented only by written
agreement of the parties hereto.

(e) Any failure of any party to comply with any obligation, covenant, agreement
or condition herein may be waived by the party entitled to the benefit of such
obligation, covenant, agreement or condition only by a written instrument signed
by such party, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any party hereto, such
consent shall be effective only if given in writing in a manner consistent with
the requirements for a waiver of compliance as set forth in this Section.

 

-3-



--------------------------------------------------------------------------------

(f) This Agreement and all of the provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

(g) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(h) If any provision of this Agreement shall be deemed or declared to be
unenforceable, invalid or void, the same shall not impair any of the other
provisions of this Agreement.

(i) To the extent that the Executive is determined to be a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended, and the payment of any amount under this Agreement is subject
to a six-month delay in payment, the parties hereto agree that any such payment
shall be so delayed.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

SUNSTONE HOTEL INVESTORS, INC. By:  

 

Name:   Title:   EXECUTIVE By: Gary A Stougaard

 

-5-



--------------------------------------------------------------------------------

EXHIBIT 1

GENERAL RELEASE

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, except as otherwise expressly provided herein, the undersigned
does hereby release and forever discharge the “Releasees” hereunder, consisting
of Sunstone Hotel Investors, Inc., a Maryland corporation, Sunstone Hotel
Partnership, LLC, a Delaware limited liability company and each of their
partners, subsidiaries, associates, affiliates, successors, heirs, assigns,
agents, directors, officers, employees, representatives, lawyers, insurers, and
all persons acting by, through, under or in concert with them, or any of them,
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof. The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasee’s right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination In Employment Act, the Americans With
Disabilities Act, and the California Fair Employment and Housing Act.

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

 

-6-



--------------------------------------------------------------------------------

(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

Notwithstanding any provision contained herein, this Release does not release
any rights which the undersigned has (A) to receive payments and benefits
(i) under the Agreement entered into as of May 24, 2007, between Sunstone Hotel
Investors, Inc. and the undersigned or (ii) which are described in Exhibit A
hereto or (B) under the Indemnification Agreement entered into as of October 26,
2004, between Sunstone Hotel Investors, Inc. and the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
                    , 2008.

 

 

Gary A. Stougaard

 

-7-



--------------------------------------------------------------------------------

Exhibit A

Payments under Section 4(a) of Employment Agreement

(Gary Stougaard)

 

I. Two Lump Sum Cash Payments:

 

1. Accrued Obligations: (a) earned but unpaid Base Salary, (b) Accrued Vacation
and (c) Accrued Bonus as described under Section 4(a)(i) of the Employment
Agreement. Base salary and vacation pay that is accrued but unpaid as of the
date of termination of the Executive’s employment will be paid in accordance
with California law.

2. Severance Amount

 

Severance Amount= 1x (Base Salary + Bonus Severance Amount)

Bonus Severance Amount = Lesser of:

- Target Annual Bonus of 2007, or

- Previous year actual bonus

    

Target Annual Bonus:

    

Estimated 2007 Earnings**

   376,247.18    

Target Bonus Accrual Rate =

   75 %           

Target Annual Bonus =

   282,185.39             

**Projected earnings based on 26 pay periods and March 2007 pay increase.

    

Prior Year Bonus Paid

   339,230.78             

Lesser of the 2 =

   282,185.39    

Base Salary =

   378,473.89                 660,659.28             

Multiple =

   1.00             

Severance Amount =

   660,659.28     $ 660,659.28             

Total Severance Amount Lump Sum Payment

     $ 660,659.28         

 

II. 18 Months of Group Health Coverage: In accordance with Section 4(a)(ii) of
the Employment Agreement.

 

III. One Year’s Vesting:

 

Grants

   Grant Date    Grant
Number    Unvested
Remaining
Shares   

Next

Vesting

Date

Within One
Year

   Number of
Shares
Vesting
Within One
Year

2004 Grant

   10/26/2004    92,105    55,264    10/26/2007    18,421

2006 Grant

   2/9/2006    31,203    20,802    2/9/2008    10,401

2007 Grant

   2/7/2007    19,680    19,680    2/7/2008    6,560                 

Total Shares Vesting Within One Year

               35,382                 

 

IV. Other Benefits: In accordance with Section 4(a)(iv) of the Employment
Agreement.

Initial Here:             



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, except as otherwise expressly provided herein, the undersigned
does hereby release and forever discharge the “Releasees” hereunder, consisting
of Sunstone Hotel Investors, Inc., a Maryland corporation, Sunstone Operating
Partnership, LLC, a Delaware limited liability company and each of their
partners, subsidiaries, associates, affiliates, successors, heirs, assigns,
agents, directors, officers, employees, representatives, lawyers, insurers, and
all persons acting by, through, under or in concert with them, or any of them,
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof. The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasee’s right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination In Employment Act, the Americans With
Disabilities Act, and the California Fair Employment and Housing Act.

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;



--------------------------------------------------------------------------------

(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

Notwithstanding any provision contained herein, this Release does not release
any rights which the undersigned has (A) to receive payments and benefits
(i) under the Agreement entered into as of May 24, 2007, between Sunstone Hotel
Investors, Inc. and the undersigned or (ii) which are described in Exhibit A
hereto or (B) under the Indemnification Agreement entered into as of October 26,
2004, between Sunstone Hotel Investors, Inc. and the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
                    , 2007.

 

 

Gary A. Stougaard